DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on February 11, 2021 as well as the telephone interview on April 15, 2021.
Claims 3, 9, and 16 were amended by applicant. 
Claims 1-2, 4, 12, 14, and 20 were cancelled by applicant.   
Claims 23-25 were newly added by applicant and hereby entered.
Claims 5-6 and 8 have been amended by Examiner’s amendment (see attached).  
Claims 3, 5-11, 13, 15-19, and 21-25 are currently pending and have been examined. 
The e-terminal disclaimer filed on February 11, 2021 has been considered; and has been subsequently approved.  
 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Ilya Mirov on April 15, 2021 for the claim amendments.  

Allowable Subject Matter
Claims 3, 5-11, 13, 15-19, and 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon review of the claims the 101 rejection is not applicable because it is a practical application.  In addition, the claims are directed towards the following:
load balancers;
mobile ATM of the plurality of mobile ATMs comprise a driverless vehicle
The following is a statement of reasons for the indication of allowable subject matter:  Kursun (U.S. Pub. No. 20160012411A1) discloses systems and methods for the management of mobile banking resources are disclosed. In one embodiment, a self-propelled, mobile transaction resource may include an unmanned, self-propelled, mobile platform; a user interface for interfacing with a user for conducting a transaction; at least one controller that controls the movement of the mobile platform and the user interface; a communications interface for the at least one controller that communicates with a server; and a plurality of sensors that capture at least one characteristic of the user. Juliver (U.S. Pub No. 2012/0041675 A1) discloses a method and system for coordinating transportation service is provided. A request is received for a trip generated by a client application executing on a mobile device. Which one of a set of transportation vehicles is best suited to provide the trip is determined. The one transportation vehicle to provide the trip is automatically dispatched. Ramalingam (US Pub. No. 20110238514) discloses techniques for providing friction-free transactions using geolocation and user identifiers are described herein. These techniques may ascertain a user's location based on a location of a mobile device. A transaction between the user and a merchant may be completed with zero or minimal input from the user based on the geolocation of the mobile device and the user identifiers. In some implementations, a transaction initiated earlier is completed when the mobile device arrives at the merchant. Additionally, a parent-child or similar relationship may be established between multiple devices. Security on the mobile device based may be provided by biometric identification and calculation of variance from regular movement patterns. Advertisements may be sent to the mobile device based on bids from merchants near to the mobile device. Promotions may be sent to the mobile device when more than a threshold number of mobile devices are located at the same merchant. 
None of the prior art of record, either individually or in combination, teaches or suggests 
one or more location processors in communication with one or more load balancers;
a first memory storing first instructions that, when executed, are configured to cause the one or more location processors to:
receive, from one of the one or more load balancers, a request for a mobile automatic teller-machine (ATM) of a plurality of mobile ATMs received by one of the one or more load balancers from a user device, the request comprising transaction location data indicating a geographic location at which the mobile ATM is requested to meet a user associated with the user device, wherein each mobile ATM of the plurality of mobile ATMs comprise a driverless vehicle;
receive, for each mobile ATM of the plurality of mobile ATMs, respective ATM location data indicating a respective geographic location of the mobile ATM; and
determine, based at least in part on a comparison of the transaction location data to the respective ATM location data of the plurality of mobile ATMs, that a geographic location of a first mobile ATM of the plurality of mobile ATMs is a closest mobile ATM, from among the plurality of mobile ATMs, to the geographic location indicated by the transaction location data;
one or more communications processors;
a second memory storing second instructions that, when executed, are configured to cause the one or more communications processors to:
transmit a first alert to the first mobile ATM; and 
transmit a second alert to the user device, the second alert comprising an estimated time and a proposed alternate geographic location at which the first mobile ATM will arrive at the proposed alternate geographic location for meeting the user associated with the user device, the proposed alternate geographic location differing from the requested geographic meeting location.
Therefore, claims 3, 5-11, 13, 15-19, and 21-25 are deemed to be allowable over prior art of record.  Independently the limitations are obvious however, the claims as a whole are not obvious because the examiner would have to improperly use the clams as a road map to combine the individual obvious claims together.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birnie (US 20020074394 A1) is pertinent because it uses a self serve terminal (i.e.: mobile ATM) and the terminal (110) has wheels and a motor so that the terminal is self-propelled and may be moved towards a user.
Kursun (US 20160012403 A1) is pertinent because it uses mobile device may communicate with back-end 155 via network 150 for a Mobile ATM or ATM Taxi environment.
Ruggirello(U.S. Pat. 5,726,430A)is pertinent because it uses mobile device suitable for permitting banking transactions .
Losi (U.S. Pat. US Pat. 4,861,049A)is pertinent because it uses mobile bank teller unit includes a cabinet supported by a pair of main wheels having automatic brakes. Vertically adjustable caster pairs at each end provide sidewise mobility. The cabinet opens to form an enclosure for two tellers, each having complete bank transaction equipment. Two banking customers can be accommodated simultaneously. The unit closes into a compact, secure portable form.
Smith (U. S. Pat. 20150356834 A1) is pertinent because it uses mobile ATM with GPS.  
MILLER (U. S. Pat. 20140351125 A1) is pertinent because it uses portable ATM. 
MILLER (U. S. Pat. 20100059587 A1) is pertinent because it uses portable ATM. 
Sheley (U. S. Pat. 9290927 B1) is pertinent because it uses mobile ATM with GPS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694